Citation Nr: 0206170	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  95-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
anterior-lateral compartment syndrome, right leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
anterior-lateral compartment syndrome, left leg, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The new schedular criteria for evaluating muscle injuries 
are more favorable to the veteran in this case.

4.  The veteran's residuals of anterior-lateral compartment 
syndrome, right leg and left leg, are manifested by constant 
fatigue and intermittent numbness.

5.  The veteran has full range of motion in both legs; he has 
no paralysis, neuralgia, muscle wasting, tissue loss or 
muscle penetration, adhesions, or damage to tendons, bones, 
joints or nerves in either his right or his left leg.  The 
veteran has no abnormalities of posture or fixed deformities.

6.   Migraine headaches were not shown in service; evidence 
submitted in support of the claim does not establish a 
current disability of migraine headaches.

7.  The evidence submitted in support of the claim service 
connection for sinusitis
establishes a nexus between current sinusitis and service. 

8.  A low back disorder was not shown in service; evidence 
submitted in support of the claim does not establish a 
current disability of a low back disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of anterior-lateral compartment 
syndrome, right leg, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.6, 
4.10, 4.14, 4.20, 4.73, Diagnostic Code 5311 (2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of anterior-lateral compartment 
syndrome, left leg, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.6, 
4.10, 4.14, 4.20, 4.73, Diagnostic Code 5311 (2001).

3.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2001).

4.  Sinusitis was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

5.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

The recently enacted Veterans Claims Assistance Act of 2000 
(hereafter VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00.  The 
new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The November 1994 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate the 
residuals, anterior-lateral compartment syndrome, right and 
left leg, and explains the particulars of why these 
disabilities did not warrant evaluations in excess of 10 
percent each.  This was further explained in subsequent 
supplemental SOCs.  The veteran did not indicate the 
existence of any outstanding Federal government record that 
could substantiate his claims.  Nor did he refer to any other 
records that could substantiate his claim.  Since the RO has 
secured a complete record, the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot.  The VA afforded 
the veteran two thorough VA examinations.  The Board 
considered the necessity of an examination to determine 
whether there was a causal connection between the veteran's 
current tension headaches and service, but the service 
medical records do not show an established event, injury or 
disease in service or a service-connected disability that the 
tension headaches may be associated with.  The Board also 
considered a VA examination to determine whether the 
veteran's current myofasciitis, right upper back, has a 
causal connection to service; however, service medical 
records failed to disclose an established event, injury or 
disease in service or a service-connected disability that the 
veteran's right upper back disorder may be associated with.  
Accordingly, the Board finds that the claim has been 
adequately developed and the requirements of the VCAA have 
been met.

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.)  See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's residuals, anterior-lateral compartment 
syndrome, left and right leg, have been evaluated by analogy 
under 38 C.F.R. § 4.73, Diagnostic Code 5311, Muscle 
Injuries, Group XI.

The rating criteria under Diagnostic Code 5311 was revised 
during the pendency of this appeal.  Under both the "old" and 
"new" criteria, Diagnostic Code 5311 pertains to Muscle Group 
(MG) XI, and the involvement of muscles which includes the 
gastrocnemius, whose function is noted as propulsion and 
plantar flexion of the foot.  The disability ratings for 
slight, moderate, moderately severe, and severe MG XI 
disabilities are noncompensable, 10, 20, and 30 percent, 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Under the criteria in effect prior to July 3, 1997, severe 
muscle disability consists of through and through or deep 
penetrating wounds due to a high-velocity missile or to large 
or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should be similar 
to moderately severe muscle injury, but in an aggravated 
form.  Objective findings should include extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to the muscle groups in the track of the missile.  X-
rays may show retained metallic foreign bodies, and palpation 
should show moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area. Adaptive contraction of an opposing group of muscles, 
if present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle.  
38 C.F.R. § 4.56(d), as in effect prior to July 3, 1997.

The VA Schedule for Rating Disabilities for muscle injuries 
have been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, 
objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
A comparison of Diagnostic Code 5311 in effect prior to July 
3, 1997, and after that date, indicates that the version in 
effect after July 3, 1997, will be more favorable to the 
veteran because the requirements are less specific.   
Accordingly, the Board applied the version of Diagnostic Code 
5311 in effect prior to July 3, 1997.

C.  Facts

Service medical records indicate that the veteran underwent 
several physical examinations during his term of service.  
The purpose and dates of these examinations are as follows:  
enlistment in June 1983, airborne in April 1984 and February 
1985, airborne/reenlistment in July 1986, and separation in 
July 1989.  During his separation examination, the veteran 
revealed that he had been experiencing headaches on a daily 
basis for at least a year.  He stated that the headaches 
began while he was on his way to work, then worsened while at 
work.  He further stated that the headaches were better now 
that he was leaving the service.  The remainder of the 
required physical examinations had no information pertinent 
to the veteran's service connected claims.

Treatment records indicate that the veteran sought treatment 
for lower back pain in May 1986.  He reported that the back 
pain began three days ago and he had slight pain on urination 
that began 3 1/2 months ago.  Upon examination, an urinary 
tract infection was diagnosed.  In August 1987, the veteran 
sought treatment, complaining of fever, sore throat, and 
headache.  He reported that he felt weak and had pain in the 
sinus area.  Physical examination indicated that the 
veteran's nose was congested.  He reported a past medical 
history of sinus congestion.  The pertinent diagnosis was 
sinusitis.  The records reveal no other complaints or 
treatment pertinent to the veteran's service connected 
claims.

Post-service, the veteran sought treatment in April 1991 for 
a headache and fever at S & W Clinic.    The medical history 
reflects that the headache began at the back of the neck and 
spread across the front.  Neck stiffness or neurologic 
symptoms, other than the headache, were not indicated.  The 
veteran reported running a fever of 102 degrees the night 
before, but none since then.  The veteran has headaches from 
time to time, particularly when there is stress at work and 
at home.  The physical examination showed no distress; the 
veteran was afebrile.  Head, ears, eyes, nose and throat were 
completely unremarkable.  The neck was fairly supple with 
full range of motion, although the veteran expressed some 
discomfort.  There was no nuchal rigidity.  There was a good 
deal of spasm in the trapezius muscles bilaterally.  Chest 
was clear and the heart had a regular rhythm and rate.  The 
skin was clear.  The neuro exam was nonfocal.  The diagnostic 
impression was tension type headache.

The veteran sought treatment in October 1991, complaining of 
a week-long history of increasing upper respiratory 
congestion, dry cough, and nasal congestion.  He provided a 
medical history of seasonal rhinitis.  After physical 
examination, seasonal rhinitis, exacerbation, was diagnosed.  
He sought treatment in February 1992, complaining of 
persistent runny nose and itchy eyes.  He reported that he 
had allergic type symptoms ever since he moved.  After 
physical examination, allergic rhinitis was diagnosed.

The veteran sought treatment at M.M.E. Clinic in July and 
August 1993 for mid-back and low back pain.  When the veteran 
was seen in early July, he complained of pain between T4 and 
L1 of his spine.  He reported that he had lifted a hose above 
his head and felt a small pain in his middle back.  He then 
rested a few minutes and began pushing a wheelbarrow.  At 
that point his back knotted up.  He treated the symptoms with 
Motrin but without success.  He reported full range of motion 
and denied radiation of pain.  After physical examination, 
the diagnosis was thoracic and lumbar myositis with acute 
muscle spasm.  The veteran followed up a few days later.  
After the medical history was taken and physical examination 
was performed, the diagnosis was recheck thoracic/lumbar 
myositis.  The veteran was then fitted for a back support 
brace.  

The veteran returned to M.M.E. Clinic in late July with 
essentially the same complaints.  He complained of lower 
thoracic spine pain that radiated into the area between the 
shoulder blades and down into the lower back.  He reported 
that he never really improved and now had numbness in both 
legs.  He was still on full work status.  The medical history 
indicated no radiation of pain into the legs, but the legs 
did sometimes feel 'as though muscles very weak.'  There was 
no known reinjury.  The pain was worse with quick movements.  
The veteran's exercise induced compartment syndrome, legs 
status post surgery in 1984 was also noted.  After physical 
examination, the diagnosis was persistent thoracic/lumbar 
myositis and history of compartment syndrome.

The veteran was referred to another physician at M.M.E. 
Clinic in August 1993.  The medical history followed the 
earlier histories recorded in July.  It was noted that the 
hose that the veteran was lifting when he was injured was 
between 45-50 pounds.  The veteran also reported several 
other activities that aggravated his back pain.  After a 
physical examination, including a sensory examination, the 
diagnosis was lower thoracic strain and upper lumbar strain.  

The veteran underwent a VA physical examination in January 
1994.  The pertinent medical history indicates the veteran 
began having headaches in 1989 following his leg surgery.  
His description of the headaches included a feeling of 
tightness in the back of the neck that gradually increases in 
severity and intensity.  He reported that the headaches occur 
approximately every two weeks and last from one to 11/2 days.  
He sits down or takes Tylenol to relieve the headache.  After 
the headache is gone, there is no residual malaise or after-
effect.  The headache is not accompanied by nausea, vomiting, 
or any visual phenomenon.  The veteran has a frontal type of 
headache on rare occasions, but he reported that he 
associates that with acute nasal allergy.  In regard to the 
back, the veteran stated that he has had sharp lumbar pain 
and spasm since July 1993.  He was treated with oral 
medications and the discomfort ended after one month.  He 
then consulted a neurologist, who prescribed physical therapy 
and local massage.  The veteran continues to have discomfort 
on occasion, which he relieves with Naprosyn.

The veteran complained of numbness and tingling in the right 
lower leg with walking.  He reported that this began in 1984 
or 1985.  He also experienced severe pain on road marches.  
He stated that it was somewhat similar in his left leg.  He 
was diagnosed with bilateral anterior compartment syndrome 
and an incision was made in the fascia of the leg on the 
lateral aspect of each leg in 1989.  He recuperated on 
crutches for some time.  When he followed up, he complained 
of continued discomfort and the doctor believed that he 
needed another operation, but the veteran did not pursue it 
any further because his term of service was about to expire.  
The veteran's complaints at the time of the VA examination 
included marked nasal congestion, sneezing, nasal discharge, 
aching in the back, and intermittent aching and numbness in 
his hands and lower legs.

Physical examination demonstrated moderate nasal congestion 
with pale boggy mucosa.  Turbinates were enlarged, 
particularly on the right side.  Right nasal passages were 
occluded by reason of congestion and no active discharge was 
seen.  Ears were clear and the eyes were normal with distant 
vision being 20/20 bilaterally, uncorrected.  The 
cardiovascular system, digestive system, genitourinary 
system, endocrine system, and psychiatric and personality 
were normal.  The respiratory rate and excursion were good.  
Lungs were normal to palpation, percussion, and auscultation.  
Chest contour was normal.  Full expansion was 42 1/2 inches and 
full contraction was 40 inches.  There were no diseases or 
injuries of the musculoskeletal system.  There was a 5-
centimeter (cm.) scar on the lateral mid-calf of the right 
leg and a 51/2-cm. scar on the lateral mid-calf of the left 
leg.  The scars were well-healed, nontender, and 
nonsuppurative; they were nondisfiguring.  There was no 
sensation defect in the muscle fascia underlying the scars.  
The veteran noted slight paresthesia when the scars were 
palpated.  There was normal range of motion in the cervical 
spine, shoulders, elbows, forearms, wrists, hands and 
fingers.  

The veteran was erect and demonstrated normal posture and 
normal lumbar lordosis.  There was no tenderness or spasm of 
paravertebral muscles.  Forward flexion was to 90 degrees and 
posterior extension was to 25 degrees.  Lateral flexion was 
30 degrees to either side and straight leg raising was 90 
degrees on either side.  The veteran could squat to the floor 
and rise again without difficulty.  Heel and toe walking was 
normal.  Examination of the knees showed normal configuration 
and normal range of motion.  There was no effusion in either 
knee joint and the patellas were not floating.  Internal and 
external ligaments were intact.  Feet and ankles were normal.  
The veteran had normal skin color, temperature, and texture, 
as well as normal range of motion in the ankle joints.  The 
structure and flexibility of toes were also normal.  No warts 
or calluses were seen.  Knee and ankle reflexes were equal 
and normal bilaterally.

The diagnoses were as follows:  (1) headaches, tension type, 
(2) bronchopneumonia, one episode by history, healed, (3) 
arthritic pain, metacarpophalangeal joints, both hands, (4) 
lumbar muscle strain, (5) paresthesia, right lower leg, (6) 
frostbite, both hands by history, without loss of tissue or 
function, (7) bilateral anterolateral compartment syndrome, 
both legs, postoperative release with lateral calf scar, both 
legs, (8) positive tuberculin tine test, and (9) nasal 
allergy with accompanying sinusitis.

The veteran underwent a second VA physical examination in 
November 1996.  The medical history shows that the veteran 
began having problems with his right leg in 1984 on a road 
march.  His toes became numb and the numbness spread to his 
legs and knees, but he was able to finish the march.  He 
noticed the problem in his legs on other occasions, 
particularly with marches or long walks.  He was treated with 
Motrin, but it did not help.  He saw a specialist and had 
surgery in 1988 or '89 that was intended to release the 
pressure on muscles and nerves of the lower legs.  After two 
months of physiotherapy, the veteran resumed walking and 
running and the problems with pain and numbness returned.  
Another surgery was recommended, but the veteran was soon 
leaving the service.  He continues to have problems, such as 
constant fatigue in the legs, intermittent numbness and shin 
splints when he walks excessively.  The veteran denied 
swelling and pain while at rest.  He reports that his 
condition has stabilized in comparison to the situation one 
to two years ago.  He is trying to avoid a second surgery by 
limiting his activity.  

The history with regard to headaches is duplicative of the 
medical history provided in January 1994; however, the 
veteran added that the headaches are getting slightly better 
and are less frequent, occurring about once a month.  He 
takes Aleve, Advil, Tylenol, or Seldane as needed.  He also 
has been receiving a shot once every three weeks for 
allergies involving his upper respiratory system.  He 
reported that he gets the shots all year round and has been 
doing so for about 18 months.  The veteran stated that he 
first hurt his back in 1986.  He described the injury as a 
muscle spasm.  He reported that he hurt his back again in 
1992.  He then received physiotherapy, medications, and 
electrical stimulation for his back and it improved in two 
months.  He stated that he still feels a knot and a very 
sharp pain in his right upper back about once a month; this 
lasts a short time.  He tries to work out the kinks in his 
back by moving around.

Physical examination showed pain and touch sensation in the 
lower extremities were normal.  Deep tendon reflexes were 
normal and equal bilaterally.  There was full range of motion 
with good strength in both lower extremities.  There was a 
three-inch scar on the lateral aspect of both legs at the 
mid-calf level.  There was some slight numbness at the scar 
site on both lateral lower legs, but no paralysis, neuralgia, 
or muscle wasting.  There was no tissue loss or muscle 
penetration.  There were no adhesions, damage of tendons, 
damage of bones, joints or nerves.   There were no 
abnormalities of posture or fixed deformities.  The 
musculature of the back was normal and there was full range 
of motion with good strength of the back.  Forward flexion, 
backward extension, left lateral flexion, right lateral 
flexion, rotation to the left and rotation to the right were 
all observed and were normal.  The only objective evidence of 
pain on motion was one small trigger point area.  The 
location of this area was the right upper back at the mid-
thoracic area just to the right of the midline toward the 
scapula.  There was some slight pain to deep palpation in 
this area, as well as slight aggravation by certain 
movements.  There was no neurological involvement.

The diagnoses were (1) status post surgery for anterolateral 
compartment syndrome, bilateral, 1988 or 1989, with some 
residual limited activity and (2) myofasciitis, right upper 
back.  The examining physician opined as follows:  
(1) There is no connection between the headaches and the 
surgery for the anterolateral compartment syndrome; (2)  
There is no low back pain; there is a mild pain in one small 
area of the right upper back, but this is not connected to 
the previous surgery; (3) In regard to the current level of 
disability related to the leg surgery, there is no pain at 
rest, but the patient always feels tired.  He can walk, but 
not for extended distances.  He has intentionally limited his 
activity to avoid repeated surgery; and (4)  The legs have 
full range of motion.  During flare-ups, no range of motion 
is lost, but the patient either stops excessive exercises or 
decreases his activity because of pain.

The veteran testified before a hearing officer at the RO in 
November 1994.  His testimony is summarized as follows:

The veteran's legs get numb.  The numbness starts in his toes 
then moves its way up and can reach to his midthigh if he 
remains active.  It occurs when he engages in strenuous 
activity, such as prolonged standing or walking, and while 
working.  (Transcript (T.) at p. 2).  The pain starts on the 
sides of the legs and once the pain has increased, the toes 
begin to tingle and go numb eventually; the numbness works 
its way up.  The legs get weak.   At work the veteran has to 
take note of how his legs are feeling before doing any 
climbing.  To relieve his symptoms, he might have to sit 
down.  He also experiences a burning sensation in his legs 
near the shins in the muscles off to the side.  (T. at pp. 3, 
4).  The veteran also limits his activities at home when 
playing with his children.  The veteran's headaches began 
after he had surgery in the service.  They start in the back 
and travel to the lower part of his head, eventually 
enveloping his entire head, like his head "want(s) to 
explode."  (T. at p. 4).  

The veteran received treatment for his headaches in service 
when he went in for check-ups on his legs.  He would receive 
Motrin and Elavil.  (T. at p. 4)  He sometimes sees white 
spots and the headaches are sometimes so severe that he has 
to lie down or go to a dark room.  He takes over-the-counter 
medication and Naprosyn and Motrin for his headaches.  The 
veteran was treated approximately four times in service for 
sinusitis.  He believes he received Hismanal for that.  Once 
the veteran left the service, he did a great deal of 
traveling for his job, as much as 20 states in the nine-month 
period following his separation.  (T. at p. 5)  The veteran 
has continued to have sinus problems, including drainage, 
crusting, and problems with breathing.  He currently takes 
over-the-counter drugs, and Hismanal and Beconase.  The 
veteran experienced back problems in service toward the 
center of his low back.  He had "muscle problems."  He now 
has trouble lifting things because of his back and currently 
wears a back brace.  (T. at p. 6)

The veteran injured his back in service while at work.  He 
recalls going to the hospital and receiving Motrin.  He could 
not remember whether he sought any follow-up treatment.  When 
he left the military, his back was in pretty good shape.  
Since leaving service, the veteran has had a muscle spasm in 
the previous year and he aggravated his back the previous 
week.  Muscle spasms caused him to miss almost three weeks of 
work.  He uses a heating pad to treat his back and sometimes 
goes to a physical therapist or chiropractor, who have told 
him to use ice, not heat.  (T. at p. 7)    No one has ever 
recommended surgery for the veteran's sinus problems.  
Headaches are a part of his sinus problem.  The headaches 
occur right between his eyes and across his forehead.  He 
uses Beconase, which is a prescription nasal spray and that 
provides relief.  He takes Hismanal to stop discharge.  (T. 
at p. 8)  Dust irritates the sinuses and they are worse in 
the Spring and Fall.  No allergy testing has been done.  The 
veteran uses a cream called Myoflex on his back.  

The scarring from the veteran's legs surgery does not cause 
him any problem.  The right leg does have light tingling and 
when it's rubbed, it gets numb.  When it's pressed, there's a 
prickly sensation.  The numbing first happened in 1984 on a 
15-mile march or run.  The right leg went completely numb.  
At the next duty station, the veteran thought he had shin 
splints.  When he got to New York, the problems with his legs 
became much worse and he went to see a specialist.  The 
surgery did not really improve the situation.  He engaged in 
physical therapy, but never returned to full physical 
training.  (T. at p. 9)  

II.  Analysis

The Board notes initially that the RO evaluated the veteran's 
residuals of anterior-lateral compartment syndrome, right leg 
and left leg, by analogy under Diagnostic Code 5311.  The 
veteran's representative has argued mainly that a higher 
evaluation is warranted either by way of assignment of a 
second compensable rating under Code 5312, or by way of 
assignment of a compensable rating under the codes for a 
neurological disability.  The Board has considered these 
arguments, as well as the other contentions and evidence, but 
does not find that the current record supports a higher 
rating.  

A review of the record shows that the veteran's residuals of 
anterior-lateral compartment syndrome, right leg, as well as 
left leg, are manifested by constant fatigue in the legs and 
intermittent numbness.  Upon examination in November 1996, 
the veteran had full range of motion in both legs.  There was 
no paralysis, neuralgia, muscle wasting, tissue loss or 
muscle penetration, adhesions, or damage to tendons, bones, 
joints or nerves.  The veteran demonstrated no abnormalities 
of posture or fixed deformities.  

These findings manifestly would not warrant a rating in 
excess of 10 percent for muscle injury because they fall very 
far short of the type of history and findings required to 
demonstrate moderately severe or greater muscle injury under 
the old or the new criteria.  Nor could this level of 
pathology justify two ten percent evaluations under Code 5311 
and 5312.  The Board finds that under the old and the new 
criteria for muscle injury, the history and findings are far 
closer to slight than moderate.  Thus, a strictly schedular 
rating, rather than an analogous rating, would be 
noncompensable under Codes 5311 and 5312.  The Board has also 
considered evaluating the residual disabilities separately 
under 38 C.F.R. § 4.124a, pertaining to neurological 
conditions, however, the veteran's disabilities would entitle 
him to no more than a 10 percent evaluation under the 
criteria of Diagnostic Codes 8522-8725 because his residuals 
are most appropriately characterized as mild.  The Board did 
not rate the veteran's right and left leg disabilities under 
both Diagnostic Code 5311 and a diagnostic code under 
38 C.F.R. § 4.124a because doing so would be pyramiding 
(awarding two ratings based on the same disabling 
manifestations), which is prohibited by the rating schedule.  
38 C.F.R. § 4.14 (2001).  The Board considered the veteran's 
scars under Diagnostic Code 7804 or 7805; however, the scars 
are not painful on objective demonstration and do not limit 
the function of the right or left legs.  Therefore, the 
veteran's scars remain noncompensable.  Accordingly, the 
Board finds that a 10 percent evaluation each for residuals 
of anterior-lateral compartment syndrome, right leg and 
residuals of anterior-lateral compartment syndrome, left leg, 
by analogy under Code 5311 is appropriate.  The criteria for 
muscle injury most closely approximate the disability in 
terms of anatomical location and manifestations.

A review of the record reveals no diagnosis of migraine 
headaches at any time, in service or post-service.  The 
record does, however, reflect that the veteran did report 
headache as a symptom in August 1987, but the diagnosis was 
sinusitis.  During his separation physical, he reported 
having daily headaches related to stress for approximately 
one year's time, but there are no contemporaneously recorded 
complaints of tension headaches.  Absent a current diagnosis 
of migraine headache(s), the veteran can not be service 
connected for the disability.  In regard to tension 
headaches, even if it were assumed that the separation 
medical history is true, the veteran's tension headaches 
would not be considered disabling.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, the veteran's headaches would have to 
result in "characteristically prostrating attacks."  
Although the veteran testified that sometimes when he had 
headaches he had to lie down and go to a dark room, there is 
no indication in the treatment records that the headaches are 
characteristically prostrating.  In this circumstance, there 
is no approximate balance of positive and negative evidence 
concerning service origin or the level of disability for and 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102 (2001).

Service medical records disclose one instance where the 
veteran sought treatment for sinus problems.  In August 1987, 
these problems were diagnosed as sinusitis.  He sought 
treatment for similar symptoms in October 1991 and February 
1992, and was diagnosed with seasonal rhinitis and allergic 
rhinitis, respectively.  When examined by the VA in January 
1994, he had complaints of marked nasal congestion, sneezing, 
and nasal discharge and was diagnosed with nasal allergy with 
accompanying sinusitis.  Although the veteran did not 
complain of sinusitis or give a history at the time of his 
separation, the pattern of treatment does show treatment in 
service and chronicity post-service, which places the 
evidence for and against his service connection claim for 
sinusitis in relative equipoise.  Accordingly, the Board 
resolves all reasonable doubt in the veteran's favor and 
finds he is entitled to service connection for sinusitis.   

Service medical records do not indicate any diagnosis of a 
low back disorder.  The only complaint of low back pain came 
in May 1986 and was made in connection with complaints of 
pain on urination.  Ultimately, no back disorder was found; 
rather, the diagnosis was urinary tract infection.  Moreover, 
when the VA last examined the veteran in November 1996, the 
examiner did not find a current disability of the lower back.  
The VA examination did indicate a current upper back 
disability, myofasciitis, right upper back.  No such 
diagnosis appears in the service medical records, nor is 
there any complaint of an upper back injury.  The first 
documented complaint of an upper back injury occurred in July 
1993.  Although the veteran did, at the November 1996 VA 
examination, give a medical history of a back injury 
occurring in 1986, the service medical records do not support 
this.  In regard to any secondary connection that the upper 
back injury might have to the service connected anterior-
lateral compartment syndrome, right leg and left leg, the VA 
examiner opined that there was no such connection.  The 
veteran's contention that the two are connected does not 
constitute competent evidence. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board must emphasize that 
it has no doubt about the veteran's good faith in bringing 
his claim.  The Board is confident that the veteran is 
personally convinced that he has a current back disability 
related to service.   Ultimately, however, the Board must 
conclude that the medical evidence in this case is 
controlling and is simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for residuals of anterior-lateral compartment 
syndrome, right leg, is denied.

Entitlement to an increased evaluation in excess of 10 
percent for residuals of anterior-lateral compartment 
syndrome, left leg, is denied.

Entitlement to service connection for migraine headaches is 
denied. 

Entitlement to service connection sinusitis is granted.

Entitlement to service connection for a low back disability 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

